—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated August 1, 2001, which denied his motion pursuant to CPLR 3404 to restore the action to the trial calendar.
Ordered that the order is reversed, on the law, with costs, and the motion is granted.
A plaintiff seeking restoration of an action within one year of it being marked off the trial calendar need not demonstrate a reasonable excuse, a meritorious action, lack of intent to abandon, and a lack of prejudice to the defendants (see Basetti v Nour, 287 AD2d 126, 133). Thus, the Supreme Court erred in denying the plaintiffs motion to restore the action, since it was made within one year after the action was marked off the calendar (see Polvino v Island Group Admin., 289 AD2d 315, 316). Prudenti, P.J., O’Brien, McGinity and Crane, JJ., concur.